Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The office action is in response to application filed on 02/02/2021 in which claims 1-20 were presented for examination.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites in line 7 “the adjustment surrounding the waist of the user” should read “the adjustment belt surrounding the waist of the user”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,6-11, 13, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeMarbe (US 20190154404 A1).
Regarding claim 1, LeMarbe discloses a belt (Fig 1-2; #12), comprising: a panel of material forming the belt, wherein the belt forms an endless loop (creates endless loop when the person is wearing it around the waist, see Fig 1) configured to be placed about the waist of a user; a pocket positioned on the panel of material forming the belt; an adjustment belt attached to the panel of material, the adjustment belt having a length greater than a circumference defined by the endless loop  (Annotated Fig 1, see how the belt is longer than the panel of material), the adjustment belt positioned with respect to the panel such that the adjustment belt is placed about the waist of the user together with the belt when the belt is placed about the waist of the user; and an adjuster connected to the adjustment belt, the adjuster releasably securing the adjustment belt in a plurality of positions, whereby the length of the adjustment belt may be increased or decreased (Annotated Fig 1.1 below, adjusters have the buckle and the strap that can be resized base on the user’s waist).

    PNG
    media_image1.png
    516
    827
    media_image1.png
    Greyscale

Annotated Fig 1.1 of LeMarbe

Regarding claim 6, LeMarbe discloses the limitation of claim 1 as described above and further discloses wherein the panel of material forming the belt further forms an interior tube (when the flaps 34a and 34b are folded together, ¶-52), and further wherein the adjustment belt is positioned within the interior tube (adjustment belt as shown in Annotated Fig 1.2 go through interior tube) and surrounded by the panel of material forming the belt (Annotated Fig 1.2 below).

    PNG
    media_image2.png
    447
    528
    media_image2.png
    Greyscale

Annotated Fig 1.2 of LeMarbe
Regarding claim 7, LeMarbe discloses the limitation of claim 6 as described above and further discloses wherein the panel further comprises a plurality of panels (Fig 2, panels #34 and #22). 
Regarding claim 8, LeMarbe discloses the limitation of claim 7 as described above and further discloses wherein the plurality of panels comprises a front panel and a rear panel joined to the front panel (Fig 2, panels #34 and #22, fastened/joined by fastener).
Regarding claim 9, LeMarbe discloses the limitation of claim 8 as described above and further discloses at least one belt retainer (Fig 2, #32a hold/retain/receive the adjustment belt) positioned within the interior tube, the adjustment belt being trained within the at least one belt retainer (refer to Fig 4C to see how belt retainer and the adjustment belt are all put together).
Regarding claim 10, LeMarbe discloses the limitation of claim 9 as described above and further discloses wherein the interior tube forms the pocket, the belt further comprising a closure for selective access to the pocket (Fig 2, closure #35a and 35b).
Regarding claim 11, LeMarbe discloses the limitation of claim 10 as described above and further discloses wherein the adjuster (Fig 4C; Buckle 52b) is positioned within an opening of the closure when the closure is in an open position (Fig 4C shows the buckle 52b located within the open position of the flap 34a and 34b).
Regarding claim 13, LeMarbe discloses a belt (Figs 1-2, #12), comprising: a front panel joined to a rear panel, the front panel and the rear panel combining to form an endless loop configured to be placed about the waist of a user (Annotated Fig 1.3 below, creates endless loop when the person is wearing it around the waist, see Fig 1); the front and rear panels further being joined together to define an interior pocket; an adjustment belt attached to the belt and positioned within the interior pocket, the adjustment belt having a length greater than a circumference defined by the endless loop (Annotated Fig 1, see how the belt is longer than the panels), the adjustment surrounding the waist of the user together with the belt when the belt is placed about the waist of the user; and an adjuster connected to the adjustment belt and positioned within the pocket, the adjuster releasably securing the adjustment belt in a plurality of positions, whereby the length of the adjustment belt may be increased or decreased (Annotated Fig 1.3 below, adjusters have the buckle and the strap that can be resized base on the user’s waist).

    PNG
    media_image3.png
    533
    795
    media_image3.png
    Greyscale


Regarding claim 16, LeMarbe discloses the limitation of claim 13 as described above and further comprises wherein the pocket (Annotated Fig 1.3, see pocket) further forms an interior tube (Annotated Fig 1.4 below). 

    PNG
    media_image4.png
    447
    528
    media_image4.png
    Greyscale

Annotated Fig 1.4 of LeMarbe
Regarding claim 17, LeMarbe discloses the limitation of claim 16 as described above and further comprises a belt retainer (Fig 2, #32a hold/retain/receive the adjustment belt) positioned within the interior tube, the adjustment belt being trained within the belt retainer (refer to annotated Fig 1.4 above for how it is all put together). 
Regarding claim 18, LeMarbe discloses the limitation of claim 17 as described above and further comprising a closure for selective access to the pocket (Fig 2, closure #35a and 35b).
Regarding claim 19, LeMarbe discloses the limitation of claim 18 above and further discloses wherein the adjuster (Fig 4C; Buckle 52b) is positioned within an opening of the closure when the closure is in an open position (Fig 4C shows the buckle 52b located within the open position of the flap 34a and 34b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac (US 2392533 A) in view of Scott et al. (US D893830 S). 
Regarding claim 1, Isaac discloses a belt, comprising: a panel of material forming the belt (Annotated Fig 1 below); a pocket positioned on the panel of material forming the belt (Figs 2-3 shows pocket where the money is stored); an adjustment belt attached to the panel of material (Annotated Fig 1 below), the adjustment belt having a length greater than a circumference defined by the endless loop (Fig 1, see how the belt 11 is longer than the panel of material); and an adjuster connected to the adjustment belt, the adjuster releasably securing the adjustment belt in a plurality of positions, whereby the length of the adjustment belt may be increased or decreased (Annotated Fig 1 below, having buckle on one side and holes on one side provides different adjustments).  
Isaac doesn’t specificity teach the adjustment belt is placed about the waist of the user together with the belt when the belt is placed about the waist of the user. 
However, it is noted that “it can be worn on the wearer’s body; arm or leg… fastened upon a limb of the person” (Page 2, lines 24-30). For example, a small waist and large leg could be similar in size, so if it could fit on a large leg or a limb of the person, it could fit on a small waist and capable of being used on the waist of the user.
Therefore, it would have been obvious to use the adjustment belt and the belt on the wearer’s waist base on the size of the belt and the waist of the wearer for the comfort of wearer and security of the personal items. 
Isaac fails to teach wherein the belt forms an endless loop configured to be placed about the waist of a user. 
Scott shows belt having an endless loop when it is in fastened position (Fig 7). 
Isaac and Scott are considered analogous art to the claimed invention because they are in the same field of invention for belt with pocket. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaac’s panel of material to have an endless loop as shown by Scott in order to secure the belt with the wearer’s body/waist so that it doesn’t slip off while doing activities.  
Further, the limitation “configured to be placed about the waist of a user” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The belt of Isaac as modified is capable of performing the function as claimed.

    PNG
    media_image5.png
    163
    658
    media_image5.png
    Greyscale

Annotated Fig 1 of Isaac

Regarding claim 2, Isaac as modified discloses the limitation of claim 1 above and further comprises a front panel and a rear panel joined to the front panel (Fig 2, #12 front panel and #13 or 14 back panel).
Regarding claim 3, Isaac as modified discloses the limitation of claim 1 above and further comprises the pocket is positioned on an interior surface of the panel (Fig 3).
Regarding claim 4, Isaac as modified discloses the limitation of claim 3 above and further comprises a closure for selective access to the pocket (Fig 2-3, flap #13 or 14 flap portion, Col 2, lines 20-44).
Regarding claim 5, Isaac as modified discloses the limitation of claim 4 above. However, Isaac fails to disclose having a zipper.
Scott discloses having a zipper (Fig 1 and 7).
Isaac and Scott are considered analogous art to the claimed invention because they are in the same field of invention for belt with pocket. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaac’s pocket closure/flap to have a zipper as shown by Scott in order to secure and store the personal items or money within the pocket.  
Regarding claim 6, Isaac as modified discloses the limitation of claim 1 above and Isaac further discloses wherein the panel of material forming the belt further forms an interior tube, and further wherein the adjustment belt is positioned within the interior tube and surrounded by the panel of material forming the belt (Annotated Fig 2 below).

    PNG
    media_image6.png
    207
    701
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    275
    658
    media_image7.png
    Greyscale

Annotated Fig 2 of Isaac

Regarding claim 7, Isaac as modified discloses the limitation of claim 6 above and Isaac further discloses wherein the panel further comprises a plurality of panels (Fig 2, Panels #12,13,14). 
Regarding claim 8, Isaac as modified discloses the limitation of claim 7 above and further comprises a front panel and a rear panel joined to the front panel (Fig 2, #12 front panel and #13 or #14 back panel).
Regarding claim 9, Isaac as modified discloses the limitation of claim 6 above and Isaac further discloses comprising at least one belt retainer positioned within the interior tube, the adjustment belt being trained within the at least one belt retainer (Annotated Fig 3 below).

    PNG
    media_image8.png
    305
    658
    media_image8.png
    Greyscale

Annotated Fig 3 of Isaac

Regarding claim 10, Isaac as modified discloses the limitation of claim 9 above and Isaac further discloses comprising a closure for selective access to the pocket (Fig 2-3, flap #13 or 14 flap portion as a closure; Col 2, lines 20-44).
Regarding claim 12, Isaac as modified discloses the limitation of claim 10 above and Isaac further discloses wherein the at least one belt retainer comprises a plurality of belt retainers, the plurality of belt retainers further defining a gap between two of the plurality of belt retainers, the adjuster being positioned at the gap (Annotated Fig below) when the adjustment belt is trained through the plurality of belt retainers (Fig 1 and 3, see how the belt go through the retainers). 

    PNG
    media_image9.png
    299
    575
    media_image9.png
    Greyscale
 
Annotated Fig 4 of Isaac
Regarding claim 13, Isaac discloses a belt having a front panel joined to a rear panel (Fig 2, #13 or #14), the front panel (Fig 2, #12) and the rear panel combining to form an endless loop configured to be placed about the waist of a user; the front and rear panels further being joined together to define an interior pocket (Fig 3, pocket is where the money is stored); an adjustment belt attached to the belt and positioned within the interior pocket, the adjustment belt having a length greater than a circumference defined by the endless loop (Fig 1, see how the belt 11 is longer than the panel of material), the adjustment surrounding the waist of the user together with the belt when the belt is placed about the waist of the user; and an adjuster connected to the adjustment belt and positioned within the pocket, the adjuster releasably securing the adjustment belt in a plurality of positions, whereby the length of the adjustment belt may be increased or decreased (Annotated Fig 5 below, having buckle on one side and holes on one side provides different adjustments).  
Isaac doesn’t specificity teach the adjustment surrounding the waist of the user together with the belt when the belt is placed about the waist of the user
However, it is noted that “it can be worn on the wearer’s body; arm or leg… fastened upon a limb of the person” (Page 2, lines 24-30). For example, a small waist and large leg could be similar in size, so if it could fit on a large leg or a limb of the person, it could fit on a small waist and capable of being used on the waist of the user.
Therefore, it would have been obvious to use the adjustment belt and the belt on the wearer’s waist base on the size of the belt and the waist of the wearer for the comfort of wearer and security of the personal items. 
Isaac fails to teach wherein the rear panel combining to form an endless loop configured to be placed about the waist of a user. 
Scott shows the rear panel combining to form an endless loop configured to be placed about the waist of a user (Fig 7). 
Isaac and Scott are considered analogous art to the claimed invention because they are in the same field of invention for belt with pocket. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaac’s panel of material to have an endless loop as shown by Scott in order to secure the belt with the wearer’s body/waist so that it doesn’t slip off while doing activities.  
Further, the limitation “configured to be placed about the waist of a user” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The belt of Isaac as modified is capable of performing the function as claimed.

 
    PNG
    media_image10.png
    253
    551
    media_image10.png
    Greyscale


Annotated Fig 5 of Isaac

Regarding claim 14, Isaac as modified discloses the limitation of claim 13 above and Isaac further discloses comprising a closure for selective access to the pocket (Fig 2-3, flap #13 or 14 flap portion as a closure; Col 2, lines 20-44).
Regarding claim 15, Isaac as modified discloses the limitation of claim 4 above. However, Isaac fails to disclose having a zipper.
Scott discloses having a zipper (Fig 1 and 7).
Isaac and Scott are considered analogous art to the claimed invention because they are in the same field of invention for belt with pocket. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaac’s pocket closure/flap to have a zipper as shown/taught by Scott in order to secure and store the personal items or money within the pocket.  
Regarding claim 16, Isaac as modified discloses the limitation of claim 13 above and Isaac further discloses wherein the pocket further forms an interior tube.
Regarding claim 17, Isaac as modified discloses the limitation of claim 16 above and Isaac further discloses a belt retainer positioned within the interior tube, the adjustment belt being trained within the belt retainer (Annotated Fig 6 below).

    PNG
    media_image11.png
    305
    658
    media_image11.png
    Greyscale

Annotated Fig 6 of Isaac
Regarding claim 18, Isaac as modified discloses the limitation of claim 17 above and Isaac further discloses a closure for selective access to the pocket. (Fig 2-3, flap #13 or 14 flap portion as a closure; Col 2, lines 20-44).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LeMarbe (US 20190154404 A1) in view of Isaac (US 2392533 A).
Regarding claim 20, LeMarbe discloses the limitation of claim 19 above and however LeMarbe doesn’t explicitly disclose wherein the belt retainer comprises a plurality of belt retainers, the plurality of belt retainers further defining a gap between two of the plurality of belt retainers and the adjuster being positioned at the gap when the adjustment belt is trained through the plurality of belt retainers. 
Issacs discloses wherein the belt retainer comprises a plurality of belt retainers, the plurality of belt retainers further defining a gap between two of the plurality of belt retainers and the adjuster being positioned at the gap when the adjustment belt is trained through the plurality of belt retainers (as shown in annotated Fig 6(a)).


    PNG
    media_image12.png
    252
    554
    media_image12.png
    Greyscale

Annotated Fig 6 (a) of Isaac
LeMarbe and Isaac are considered analogous art to the claimed invention because they are in the same field of invention for belt with adjustment belt. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LeMarbe’s retainer to have plurality of belt retainers and provide a gap between two of the plurality of belt retainers as taught by Isaac in order to secure and hold the adjustment belt while attaching it to the panel. It is noted that LeMarbe’s retainer is a Velcro type retainer, modification in view of Isaac would be instead of having one big retainer in the center, providing multiple pieces of Velcro type retainer and leave a gap in between each of the retainer, for clarification see annotated Fig 6(b) below.

    PNG
    media_image13.png
    220
    453
    media_image13.png
    Greyscale

(Annotated Fig 6(b) For clarification)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- US-20130048695-A1 Do discloses a pouch for holding items is disclosed and is formed as a tube of a stretchable material with a plurality of openings therein. Items may be inserted through the openings and positioned within the pouch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732